UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-7073


ROBERT JOSEPH KING,

                    Plaintiff - Appellant,

             v.

ROBERT R. NEALL, Secretary of Health; JOHN ROBISON, Chief Executive
Officer, Clifton T. Perkins Hospital Center, In His Individual and Official
Capacity; THOMAS LEWIS, Chief Operating Officer, Clifton T. Perkins Hospital
Center, In His Individual and Official Capacity; INNA TALLER, M.D., Clinical
Director, Clifton T. Perkins Hospital Center, In Her Individual and Official
Capacity; ARAM FARAMARZ MOKHTA ARIA, M.D., Clifton T. Perkins
Hospital Center, In His Individual and Official Capacity; WAYNE NOBLE,
Clifton T. Perkins Hospital Center, In His Individual and Official Capacity;
CHANDRA WIGGINS, Clifton T. Perkins Hospital Center, In Her Individual and
Official Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-03804-DKC)


Submitted: January 22, 2019                                  Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Joseph King, Appellant Pro Se. Kathleen A. Ellis, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert Joseph King appeals the district court’s order dismissing his amended

complaint that alleged violations of the Americans with Disabilities Act, 42 U.S.C.A.

§§ 12101-12213 (West 2013 & Supp. 2018). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. King

v. Neall, No. 8:16-cv-03804-DKC (D. Md. Aug. 10, 2018). We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            3